1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   ORLANDO GARCIA,                   NO. 2:20-cv-02165 WBS AC
13                 Plaintiff,          ORDER REFERRING CASE TO VDRP AND
                                       STAYING PROCEEDINGS
14       v.
15   2002 INVESTORS, LLC, a
     California Limited Liability
16   Company,
17                 Defendant.
18

19                               ----oo0oo----

20            The court has determined that this case is appropriate

21   for an early settlement conference and will refer the action to

22   the court’s Voluntary Dispute Resolution Program (“VDRP”).

23            IT IS THEREFORE ORDERED that:

24            1.       Within fourteen (14) days of this Order, the

25   parties shall contact the court’s VDRP administrator, Sujean

26   Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the

27   process of selecting an appropriate neutral.    The parties shall

28   carefully review and comply with Local Rule 271, which outlines
                                       1
1    the specifications and requirements of the VDRP.

2               2.   Any party that objects to this referral to the

3    VDRP shall file its objections within seven (7) days of this

4    Order.   Such objections shall clearly outline why that party

5    believes that the action is not appropriate for referral to the

6    VDRP.

7               3.   To avoid the unnecessary expenditure of costs and

8    attorneys’ fees, this action is hereby stayed to provide the

9    parties time to complete the VDRP session.    No later than five

10   (5) days after completion of the VDRP session, the parties shall

11   file a joint statement indicating whether a settlement was

12   reached.

13              4.   The court hereby resets the Status (Pretrial

14   Scheduling) Conference for August 16, 2021.   If a settlement is

15   not reached through VDRP, the parties shall submit an Amended

16   Joint Status Report no later than August 2, 2021.

17              IT IS SO ORDERED.

18   Dated:   May 12, 2021

19

20
21

22

23

24

25

26
27

28
                                      2
